DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a single crystal growth crucible comprising a first housing and a second housing, wherein the first housing includes a first protruding portion which protrudes toward the second housing and is located at an inner wall side thereof, the second housing includes a second protruding portion which protrudes toward the first housing and is located at an outer wall side thereof and covers an outer circumferential surface of the first protruding portion, the first housing has a larger linear expansion coefficient than that of the second housing, the first protruding portion has an outer circumferential surface and an outer diameter of a tip portion of the outer circumferential surface is larger than that of a base portion thereof in the protruding direction, the second protruding portion has an inner circumferential surface and an inner diameter of a tip portion of the inner circumferential surface is smaller than that of a base portion thereof in the protruding direction, and at a single crystal growth temperature the outer diameter of the tip portion of the first protruding portion is larger than the inner diameter of the tip portion of the second protruding portion in a state in which the first housing and the second housing fit together as recited in the context of 
The closest prior art of record include Japanese Patent No. JP 4367173 B2 to Hoshikawa, et al. (hereinafter “Hoshikawa”) and U.S. Patent Appl. Publ. No. 2012/0132139 to Daisuke Kondo (“Kondo”).  In Fig. 1 and ¶[0019] Hoshikawa teaches an embodiment of a crucible comprised of lower (1) and upper (2) members which are separable and are fit together via fitting portions (1a) and (2a) with ¶¶[0020]-[0022] further teaching that the coefficient of thermal expansion of the lower member (1) is higher than that of the upper member (2).  Then in Fig. 1 and ¶¶[0024]-[0029] Kondo teaches an embodiment of a single crystal sublimation growth apparatus in which a lid (9) is arranged to seal the main body of a crucible (5) through the use of a screw (5c) formed at the outer peripheral side of the upper end of the main body (5) and a screw (9a) formed on the inner circumference of the bottom of the lid (9).  However, as explained in pp. 5-7 of applicants’ December 20, 2021, reply, Hoshikawa and Kondo teach or suggest that at a single crystal growth temperature the outer diameter of the tip portion of the first protruding portion is larger than the inner diameter of the tip portion of the second protruding portion in a state in which the first and second housing fit together as recited in the context of claim 1.  Moreover, as explained at pp. 7-8 of applicants’ December 20, 2021, reply, a differing thermal expansion coefficient between threaded sections of upper and lower members of a crucible would cause the crucible to be destroyed due to a difference in the screw pitch as a result of thermal expansion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.